El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La corporación recurrente presentó al registrador recu-rrido un contrato agrícola en el cual Pedro J. Mombille se compromete en la Cláusula III de dicho contrato a tener sem-bradas “el mayor número posible de cañas dulces, y que no sea menos de veinte y cinbo cuerdas en la zafra de 1918” en una finca de cincuenta cuerdas, propiedad en común y pro-indiviso del citado Mombille y de su madre Carmen Váz-quez, según aparece del propio registro.
El registrador denegó la anotación de dicho contrato en el Eegistro de Contratos Agrícolas por el fundamento de que del registro aparece “que la finca se halla inscrita en común y proindiviso a favor del señor Mombille Vázquez y sn madre la señora Carmen Vázquez sin que conste el con-curso y consentimiento de ésta en .el referido documento.”
Los casos de la Porto Rico Leaf Tobacco Co. v. El Registrador, 24 D. P. R. 894, 895 y de la Fajardo Sugar Co. v. El Registrador de Humacao, 25 D. P. R. 189, evidencian que *544con arreglo a la ley el registrador tiene el derecho de calificar nn contrato de esta índole y que para eso tiene el derecho de examinar los libros generales del registro con relación a la finca de cuya inscripción se trata.
La incapacidad de Mombille para otorgar este contrato' sólo aparece de los artículos 401, 403 y 406 del Código Civil, el primero de los cuales, equivalente al 394 del Código Es-pañol, prescribe lo siguiente:
“Art. 401. — Cada partícipe podrá servirse de las cosas comunes, siempre que disponga de ellas conforme a su destino y de manera, que no perjudique el interés de la comunidad, ni impida a los copar-tícipes utilizarlas según su derecho.”
Comentando Manresa este artículo, dice:
“El principio do que, como verdadero dueño que es el comu-nero, puede servirse de la cosa objeto de la comunidad, * * * viene limitado en su ejecución: Io. en interés de la misma comu-nidad, y 2°., en interés privativo de los otros comuneros.
“Limítase el derecho individual de cada partícipe en beneficio del general de la comunidad, prohibiendo, como en efecto la ley prohibe, al condueño disponer de la cosa común de manera contraria, no a su naturaleza, * * sino al destino de aquélla, fijado por la comu-nidad o por el uso admitido generalmente para dicha cosa, cual acer-tadamente prescribe este artículo. * * * El acuerdo de la comu-nidad es, pues, la primera condición que hay que respetar, y sólo cuando no exista estipulación expresa o tácita habrá de atenderse al destino que de ordinario se da a la cosa común para decidir si el comunero ha ido o no contra los intereses colectivos. * # *
“También se restringe por la ley este derecho cuando su efec-tividad perjudica a la comunión, no ya porque el comunero no se-sirva de la cosa según su destino, sino porque la distraiga para su uso particular, contrariando los intereses de la colectividad.” (3o. Manresa, 433, 434).
Entre las numerosas condiciones^ del contrato el citada-Mombille convino (6) en no emplear en el cultivo de esas cañas ninguna clase de abono que no sea autorizado por la compañía, (c) en no regarlas durante los treinta días ante-riores a sus respectivos cortes, (d) en no cortar dichas cañas. *545hasta tanto no estén completamente maduras y haya sido ordenado el corte por la compañía. Cuando estas condicio-nes se consideran en conexión con el hecho principal de que cuando menos veinte y cinco cuerdas están sujetas a un gravamen absoluto sobre las siembras, se hace evidente que la condueña puede quedar gravemente perjudicada en su derecho, puesto que sus derechos son eoextensivos con los de 'Mombille en cada acre de terreno.
Es de confirmarse la nota del registrador.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.